DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            ANDRE ZOLDAN,
                               Appellant,

                                     v.

      NEXSTAR TITLE AND ESCROW, LLC, and THE ENTRADA
                    CONDOMINIUM, INC.,
                         Appellees.

                               No. 4D19-463

                           [December 5, 2019]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
CACE 13-010631-25.

   Kenzie N. Sadlak of Kenzie N. Sadlak, PA, Miami, for appellant.

  Neil F. McGuinness of McGuinness & Cicero, Sunrise, for appellee The
Entrada Condominium, Inc.

PER CURIAM.

   Affirmed.

TAYLOR, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.